Citation Nr: 1431523	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  04-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a separate initial compensable rating for peripheral neuropathy of the right lower extremity prior to May 28, 2011.
 
2.  Entitlement to a separate initial compensable rating for peripheral neuropathy of the left lower extremity prior to May 28, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision rendered by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for a compensable rating for diabetes mellitus.  

Jurisdiction over this case was transferred to the Baltimore, Maryland RO immediately after the issuance of the May 2003 rating decision.  

In April 2007 and April 2011, the Board remanded the case to the RO for additional development.  A May 2012 rating decision increased the rating for diabetes mellitus to 10 percent and assigned separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities, all effective May 28, 2011.  Thereafter, in January 2013, the Veteran testified at a hearing in Washington, DC before the undersigned Acting Veterans Law Judge.  In a March 2013 decision, the Board granted a 10 percent rating for diabetes mellitus prior to May 28, 2011, but denied a rating in excess of 10 percent from that date.  The Board also denied separate initial compensable ratings for peripheral neuropathy of the right and left lower extremities prior to May 28, 2011, and denied ratings in excess of 10 percent from that date.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in a January 2014 Order, the Court remanded that part of the Board decision that denied the claims for separate initial compensable ratings for peripheral neuropathy of the right and left lower extremities prior to May 28, 2011, for readjudication in accordance with the joint motion.  The remainder of that Board decision was left undisturbed.  

As previously noted, claims for service connection for a thyroid disorder, a prostate disorder, and a cardiac disorder, to include ischemic heart disease, were raised by the Veteran in a July 2007 statement.  The Veteran also raised claims for service connection for obstructive sleep apnea and a skin disorder in a November 2001 statement.  As the record fails to show that the claims have been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 28, 2011, the Veteran's peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis.

2.  Prior to May 28, 2011, the Veteran's peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating of 10 percent, but no higher, for peripheral neuropathy of the right lower extremity prior to May 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3,321, 4.3, 4.123, 4.124a, Diagnostic Codes 8525, 8625 (2013).

2.  The criteria for a separate initial rating of 10 percent, but no higher, for peripheral neuropathy of the left lower extremity prior to May 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.123, 4.124a, Diagnostic Codes 8525, 8625 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Board acknowledges that complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in June 2007, and the claim was thereafter readjudicated in February 2010.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in May 2011 to determine the nature and severity of his disability.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In this case, the Veteran filed his claim for an increased rating for diabetes mellitus in March 2002.  As noted in the introduction, the RO granted separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities, effective May 28, 2011.  The Veteran seeks separate compensable ratings prior to that time.

The Veteran's peripheral neuropathy of the right and left lower extremities has been evaluated under Diagnostic Code 8625 for neuritis of the posterior tibial nerve.  38 C.F.R. § 4.124a (2013).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).

Under Diagnostic Code 8525, incomplete paralysis of the tibial nerve warrants a 10 percent rating when it is mild or moderate in degree and a 20 percent rating when it is severe in degree.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  A 30 percent rating is assigned for complete paralysis that is demonstrated by paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, inability to flex the toes, weakened abduction, and impairment of plantar flexion.  38 C.F.R. § 4.124a (2013).

After review, the Board finds that separate 10 percent ratings are warranted for the Veteran's peripheral neuropathy of the right and left lower extremities prior to May 28, 2011.

September 2002 and March 2003 VA examinations revealed no complaints or findings of peripheral neuropathy of the lower extremities.

In an October 2004 letter, the Veteran stated that, due to his intense exercise and monitoring of diet, he showed no visible signs of diabetes mellitus.

In a July 2007 letter, the Veteran indicated that he was on a program of diet and exercise for his diabetes mellitus.

A June 2010 private treatment record shows that the Veteran had diabetic peripheral neuropathy.

In a November 2010 letter, the Veteran stated that he has had neuropathy, described as a burning sensation and numbness of the feet, due to his diabetes mellitus.

During a May 28, 2011, VA examination, the Veteran reported a history of having a burning sensation in his feet and toes in 1975 and being diagnosed with diabetes.  The Veteran complained of bilateral foot pain and burning after being on his feet for prolonged periods of time.  The Veteran reported being on Neurontin in the past.  The examiner rendered a diagnosis of mild bilateral lower extremity peripheral neuropathy and indicated that the peroneal, sural, tibial, and calcaneal nerves were affected.  The examiner noted decreased vibration sense and dysesthesias in the plantar aspect of the feet and toes but normal reflexes and motor strength.  The examiner also noted that the Veteran had neuritis but not neuralgia or paralysis.

During a June 1, 2011, VA examination, the Veteran reported being told in 2009 that he had diabetic peripheral neuropathy as the cause of the numbness in his feet and toes.

During the January 2013 Board hearing, the Veteran testified that he had had the burning and tingling sensation he reported at the time of the May 28, 2011, VA examination prior to that date, but not constantly.

Initially, based on examination findings and the May 2011 examiner's opinion that the Veteran has neuritis, the Board agrees that Diagnostic Code 8625, which applies to neuritis of the posterior tibial nerve under Diagnostic Code 8525, is the most appropriate code for rating the Veteran's symptoms of burning, numbness, and tingling of his feet and toes.  

While the record does not support the Veteran's statement made during the May 2011 examination that he has had peripheral neuropathy symptoms since 1975, the record does reflect that he has had symptoms since at least June 2010.  In that regard, the Board finds credible his report during the June 2011 examination of being told he had peripheral neuropathy in 2009.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that he had symptoms of peripheral neuropathy of the lower extremities prior to May 28, 2011.  The remaining question is whether those symptoms were severe enough to warrant separate compensable ratings.

In November 2010, the Veteran reported a burning sensation and numbness of the feet.  In May 2011, he complained of foot pain and burning, examination found decreased vibration sense and dysesthesias but normal reflexes and motor strength, and the examiner described the peripheral neuropathy as mild and opined that the Veteran had neuritis but not neuralgia or paralysis.  In June 2011, the Veteran reported a history of numbness in his feet and toes.  During the January 2013 Board hearing, while the Veteran testified as to the frequency of symptoms, he did not testify as to the severity of symptoms.  However, the symptoms noted were burning and tingling.  Given the above, the Veteran's symptoms have been described as mild.  Thus, separate 10 percent ratings are warranted under Diagnostic Code 8625 for mild incomplete paralysis of the tibial nerve.  An even higher 20 percent rating for severe incomplete paralysis is not warranted as the Veteran's symptoms have been wholly sensory.  As noted, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).  In this case, even the moderate degree would still result in a 10 percent rating.

In conclusion, the Board has applied the benefit of the doubt in granting separate initial 10 percent ratings for peripheral neuropathy of the right and left lower extremities prior to May 28, 2011.  However, as the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluations are inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings inadequate.  The Veteran's peripheral neuropathy of the lower extremities is evaluated under a diagnostic code the criteria of which are found by the Board to specifically contemplate his level of disability and symptomatology.  As noted above, the Veteran's peripheral neuropathy is manifested by mild symptoms of sensory impairment.  When comparing the disability picture as to the disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned.  Ratings in excess of the ratings assigned are provided for certain manifestations of the peripheral neuropathy, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the current schedular evaluations are adequate and no referral is required.  

The Board also points out that while the Veteran's peripheral neuropathy would have had some functional impact on his occupation prior to his retirement (security guard), there is no evidence, and the Veteran has not contended, that his peripheral neuropathy precludes him from engaging in or maintaining gainful employment.  Consequently, the Board does not find that the record has raised an implied claim for a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A separate initial 10 percent, but not greater, rating for peripheral neuropathy of the right lower extremity prior to May 28, 2011, is granted, subject to the provisions governing the award of monetary benefits.
 
A separate initial 10 percent, but not greater, rating for peripheral neuropathy of the left lower extremity prior to May 28, 2011, is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


